significant index no gaba ou aa government entities mpt anc division department of the treasur internal_revenue_service washington o c - sep ar to p lav to al in re dear company this letter constitutes notice that the company’s request for a modification of the conditional waiver of the minimum_funding_standard for the plan for the plan_year ending december _ that was granted in a ruling letter dated date has been approved accordingly conditions and of the funding waiver have been removed this waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december based on information submitted by the company the company entered into an asset purchase agreement on september pursuant to this agreement substantially_all the assets of the company were acquired by a third party as required by the asset purchase agreement the buyer of the company made a contribution to the plan in the amount of dollar_figure to fully fund the plan on an ongoing basis according to information provided with the request an accumulated_funding_deficiency was reported for the plan for the plan_year ending december should be filed to report the accumulated_funding_deficiency and to pay the excise_tax under sec_4971 of the code form_5330 q0v75iv0d3 your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b to your if you require further assistance in this matter please contact sincerely yours cf i nt f- fos donna m prestia manager employee_plans actuarial group
